V. J. Brennan, P.J.
(dissenting). I respectfully dissent. It was error for the trial court to grant the writ of mandamus in the absence of an evidentiary hearing. The trial court met with the parties in camera and ordered them to submit briefs setting forth their respective positions and legal arguments. Thereafter, without an evidentiary hearing, the trial court found that the regulated use restriction bore no reasonable relation to the public health, safety and general welfare, and, therefore, the ordinance could not withstand scrutiny and was invalid as applied to plaintiff. This Court has held that whether there is a rational or legal justification for the ordinance depends upon whether the restriction has some reasonable relationship to the public health, safety or general welfare, and such a determination cannot be made without a thorough examination of all the evidence. SBS Builders, Inc v Madison Heights, 21 Mich App 587, 591; 175 NW2d 798 (1970), Shacket v Highland Twp, 15 Mich App 543, 544; 166 NW2d 821 (1969). In SBS Builders and Shacket, we reversed on the basis that the writs of mandamus were peremptorily granted without the taking of testimony.
The majority affirms the trial court’s grant of the writ of mandamus on the basis that the settled statement of facts indicates that the two regulated *668use businesses within 1,000 feet of plaintiff had not been issued certificates of occupancy at the time plaintiff applied for a regulated use license; thus, there was no reason to deny plaintiff’s application.
I find that defendant was entitled to present evidence on the question of whether the two existing regulated uses were required to obtain certificates of occupancy since they were established before the ordinance was adopted. Moreover, defendant should have been allowed an opportunity to present evidence on the question of the reasonableness of the ordinance. In addition, the record discloses that, even though there was no objection to the in camera meeting before the trial court, there is no indication that defendant was aware that the trial court would decide the merits of the case without an evidentiary hearing since the trial court at that time only ordered the parties to file briefs. Although there was a settled statement of facts, defendant was entitled to an evidentiary hearing.
Furthermore, I find that the ordinance in question was a proper exercise of the defendant’s police power. The ordinance restricted only the location of the pawnshop, not its right to exist. A city has the power to zone and regulate land use within its boundaries so that the inherent police powers of the state may be more effectively implemented at the local level. Kropf v Sterling Heights, 391 Mich 139, 157; 215 NW2d 179 (1974). The zoning ordinance must have a reasonable basis grounded in the police power, which has been defined as including "protection of the Safety, health, morals, prosperity, comfort, convenience and welfare of the public, or any substantial part of the public”. Cady v Detroit, 289 Mich 499, 504-505; 286 NW 805 *669(1939). While an ordinance must stand the test of reasonableness, the presumption is in favor of its validity and courts may not invalidate ordinances unless the constitutional objections thereto are supported by competent evidence or appear on their face. Kropf, supra, 156.
Plaintiff’s complaint merely stated that the ordinance, as applied to plaintiff, was an unreasonable interference with the rights of plaintiff to carry on a legitimate business. The trial court found the ordinance invalid as it applied to plaintiff. Plaintiff’s objections were not supported by competent evidence, and, therefore, the trial court erred in finding the ordinance invalid as applied to plaintiff. Furthermore, the ordinance is not invalid on its face. The ordinance in question, a so-called "skid row” ordinance, was designed to prevent neighborhood deterioration by separating certain businesses and spreading them throughout the city. Therefore, the ordinance bore a reasonable relationship to the health, safety and general welfare of the community.
I would reverse the trial court’s grant of the writ of mandamus and affirm the Birmingham City Commission’s denial of plaintiff’s request for a regulated use license.